F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                         FEB 18 1997
                                  PUBLISH
                                                                     PATRICK FISHER
              UNITED STATES COURT OF APPEALS                                  Clerk


                              TENTH CIRCUIT


 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

 v.                                                    No. 96-5127

 SALVADOR HINOJOS, JR.,

       Defendant-Appellant,


                   Appeal from the United States District Court
                     for the Northern District of Oklahoma
                             (D.C. No. 93-CR-33-E)


Submitted on the briefs:

Stephen C. Lewis, United States Attorney and Kenneth P. Snoke, Assistant United
States Attorney, Tulsa, Oklahoma, for Plaintiff-Appellee.

Stephen J. Knorr, Federal Public Defender and Stephen J. Greubel, Assistant
Federal Public Defender, Tulsa, Oklahoma, for Defendant-Appellant.


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


SEYMOUR, Chief Judge.
      Salavador Hinojos, Jr., appeals the district court’s denial on remand of his

motion to suppress evidence seized following a traffic stop. Mr. Hinojos was

convicted of possession of drugs with intent to distribute and of possession of a

firearm during and in relation to a drug offense. He appealed, contending, inter

alia, that the trial court erred in denying his motion to suppress. This court held

the initial stop to be valid, but remanded for further development of the record on

the issue of the validity of additional questioning and detention unrelated to the

stop. See United States v. Hinojos, No. 93-5242, 1996 WL 16823 (10th Cir. Jan.

18, 1996). The district court received additional evidence and again denied the

motion to suppress. Mr. Hinojos appeals and we affirm. 1

      Mr. Hinojos was stopped for speeding by Oklahoma highway patrol trooper

Paul Lankster, who was patrolling Interstate 44 in Tulsa County. Trooper

Lankster had previously heard a police broadcast stating that two Hispanic men

were transporting drugs in a teal-colored Chevrolet pickup, and providing the

truck’s tag number. As he continued patrolling, Trooper Lankster saw a speeding

vehicle containing two men approaching him in the eastbound lane. He verified

the speed with radar, made a U-turn and followed the truck, which matched the


      1
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is
therefore ordered submitted without oral argument.


                                         -2-
vehicle described in the dispatch. After ascertaining that the truck’s Texas tag

number matched that given in the bulletin, Trooper Lankster stopped the truck

and issued a speeding ticket to Mr. Hinojos, who was driving. Mr. Hinojos stated

that he lived in Odessa, Texas, as shown on his driver’s license, and was going to

Illinois to work for a short time. While Trooper Lankster was in the process of

preparing a speeding ticket, he questioned Mr. Hinojos about drug trafficking. He

then asked for and received permission from Mr. Hinojos to search the truck. The

search revealed a gun and a plastic bag containing one half pound of cocaine. A

subsequent tip led to the discovery of twelve pounds of marijuana in the truck’s

spare tire. Mr. Hinojos moved to suppress the results of the search and the

district court denied the motion, ruling that the consent was voluntary. Mr.

Hinojos appealed, contending his consent was tainted because the stop was

pretextual.

      At the time of the first suppression hearing, the issue of pretext was

relevant to determining the constitutionality of a traffic stop. See United States

v.Guzman, 864 F.2d 1512, 1517 (10th Cir. 1988). By the time of the first appeal,

however, Guzman had been overruled by United States v. Botero-Ospina, 71 F.3d

783 (10th Cir. 1995) (en banc), under which the presence of pretext no longer

invalidates a traffic stop based upon an observed violation. Accordingly, we held

in the first appeal that the initial stop was valid. We also held that Trooper


                                          -3-
Lankster’s detention and further questioning of Mr. Hinojos was proper only if

justified by the bulletin. We pointed out that a Terry investigation in reliance

upon a police bulletin is justified only if the bulletin itself is based on reasonable

suspicion, see United States v. Hensley, 469 U.S. 221, 232-33 (1985), or is

augmented by independent police corroboration, see Alabama v. White, 496 U.S.

325, 329-32 (1990). The testimony at the first suppression hearing was directed

to the issue of pretext and was therefore not developed on this issue. That

hearing did not reveal the source of the bulletin, describe the contents of the

bulletin in any detail, or provide other information relevant to the reasonable

suspicion inquiry. Consequently, we remanded to allow the district court to

revisit the issue.

       On remand, the district court held another hearing, at which Trooper

Lankster testified that the broadcast described the vehicle as a 1992 teal green

Chevrolet pickup truck occupied by two males and carrying a substantial amount

of cocaine. The broadcast further advised that the truck had Texas tags, giving

the tag number, that the truck was traveling from Odessa, Texas, giving the time

that it had left, and that the truck would be heading eastbound on the Turner

Turnpike.

       The government also presented testimony from Dorsey Shannon, a former

DEA agent, who had received the information about the truck from Kansas DEA


                                          -4-
Agent Larry Nichols and had in turn asked the Oklahoma Highway Patrol to issue

the bulletin to its troopers. Mr. Shannon testified Agent Nichols told him the

information had come from an informant who had direct detailed knowledge

about the truck, its illegal contents, and the names of its occupants. Mr. Shannon

recalled that the basis of the informant’s information was direct observation. Mr.

Shannon testified that “my sense of it was that [Agent Nichols] believed the

information was very reliable and I don’t know if that was because the informant

was claiming firsthand knowledge or whether it was based on some working

relationship. I assumed it was based on a working relationship because he was

getting the information by telephone from someone who was removed from

Wichita, Kansas.” Rec. vol. III at 16.

      In Alabama v. White, 496 U.S. 325, the Supreme Court addressed the

standard for determining when an informant’s tip can provide reasonable

suspicion. The tip in that case is very similar to the bulletin received by Trooper

Lankster here; it described a vehicle in detail, identified the driver and her point

of origin and destination, and stated that she would be in possession of drugs.

See id. at 327. The tip in White was anonymous and the Court pointed out that an

anonymous tip alone can rarely provide the reasonable suspicion necessary for a

Terry stop because it seldom demonstrates the informant’s honesty, reliability or

basis of knowledge. See id. at 329. Significantly, the Court held that an


                                          -5-
anonymous tip such as the one at issue there would not be sufficient to support a

Terry stop without corroboration. Id. at 329-31. As in White, the tip here

identified only the vehicle, its occupants, its origin and direction of travel. White

compels the conclusion that if the tip in this case had been given to DEA Agent

Nichols in Kansas anonymously, it would not be sufficient to support reasonable

suspicion without corroboration.

      The record reveals little about Agent Nichols’ receipt of the tip because

Agent Nichols did not testify. Mr. Shannon, who received the information from

Agent Nichols and passed it on to the Highway Patrol, testified Agent Nichols

told him the informant’s information was based upon personal observation. Mr.

Shannon further testified he felt Agent Nichols believed the information to be

reliable. In addition, Mr. Shannon assumed the informant and Agent Nichols had

a working relationship because the informant’s tip was based on direct

observation, presumably in Texas, and phoned in to Agent Nichols in Kansas.

Mr. Shannon apparently believed an anonymous tipster would not phone a tip in

to a Kansas agent about illegal activity observed in Texas. The district court did

not decide whether, in light of the additional evidence presented at the second

hearing, the tip itself provided reasonable suspicion, ruling instead that the tip

had been sufficiently corroborated by Trooper Lankster. We agree with this

conclusion.


                                          -6-
      Even if the tip standing alone were not reliable enough to establish

reasonable suspicion, Trooper Lankster corroborated the reliability of the

information. Reasonable suspicion is to be determined by considering the

“‘totality of the circumstances--the whole picture.’” White, 496 U.S. at 330

(quoting United States v. Cortez, 449 U.S. 411, 417 (1981)).

      Thus, if a tip has a relatively low degree of reliability, more
      information will be required to establish the requisite quantum of
      suspicion than would be required if the tip were more reliable. . . .
      [We must take] into account the facts known to the officers from
      personal observation, and giv[e] the anonymous tip the weight it
      deserve[s] in light of its indicia of reliability as established through
      independent police work.

Id. Although the corroboration here was supplied by the officer who relied on the

bulletin rather than the officer who received the tip and initiated the bulletin, we

have held under the “fellow officer” rule that law enforcement officers may pool

their information and that reasonable suspicion is to be determined on the basis of

the collective knowledge of all the officers involved. See United States v.

Morgan, 936 F.2d 1561, 1569 (10th Cir. 1991). This rule applies to an officer’s

corroboration of information received by radio dispatch. See United States v.

Cutchin, 956 F.2d 1216, 1217-18 ( D.C. Cir. 1992).

      In White, the Court held that the anonymous tipster’s description of the car,

its occupant, and its location were not significant indicia of reliability in

themselves because they were facts existing at the time the tip was called in that


                                          -7-
anyone could have observed. They therefore did not show that the tipster had

inside information about the presence of illegal activity. However, the Court did

find significant the fact that the caller predicted the future conduct of the subject

of the tip. 496 U.S. at 331-32. It was the tipster’s ability to predict future

behavior that demonstrated inside information and familiarity with the subject’s

affairs, and thus demonstrated reliability.

       In the instant case, in addition to providing a detailed description of the

vehicle and its occupants, the tip also predicted that the truck would leave

Odessa, Texas, at a particular time and travel eastbound through the Tulsa area.

Trooper Lankster observed that Mr. Hinojos’ truck matched the description in the

bulletin, and that Mr. Hinojos was acting as the bulletin had predicted. In our

view, this corroboration provides adequate additional indicia of reliability,

especially when considered together with the testimony concerning the source of

the tip.

       Accordingly, we AFFIRM Mr. Hinojos’ conviction.




                                          -8-